                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                               )
                                                        )
       Plaintiff,                                       )
                                                        )
               v.                                       ) Case No. 1:16-cv-00483-TWP-MJD
                                                        )
$9,171.00 UNITED STATES CURRENCY,                       )
$7,058.00 UNITED STATES CURRENCY,                       )
ONE TAURUS 9MM HANDGUN,                                 )
Serial Number TAR15190,                                 )
ONE SMITH AND WESSON .40 CALIBER                        )
REVOLVER, Serial Number FWL2365, ONE                    )
TAURUS HANDGUN, Serial Number SV174717,                 )
ONE RUGER 9MM HANDGUN,                                  )
Serial Number 32567336,                                 )
                                                        )
      Defendants.                                       )
_____________________________________                   )
                                                        )
AND THE INTERESTS OF:                                   )
NIKKI JONES, Claimant,                                  )
MONTE SCRUGGS, Claimant,                                )
BRANDY SCURLOCK, Claimant.                              )

               ENTRY DENYING CLAIMANT’S MOTION TO SUPPRESS

       This civil forfeiture action is before the Court on Claimant Nikki Jones’ (“Ms. Jones”)

Motion to Suppress Evidence (Filing No. 71). The United States of America (“the Government”)

seeks forfeiture of assets that include $7,058.00 in United States Currency seized from Ms. Jones’

vehicle. She contends seizure of the $7,058.00 was the product of an unlawful search of her vehicle

in violation of her rights under of the Fourth Amendment to the United States Constitution. For

reasons stated below, Ms. Jones’ Motion to Suppress is denied.
                                       I. BACKGROUND

       On July 14, 2015, the magistrate judge issued a search warrant for any authorized law

enforcement officer to search the “property and premises” located at 5936 North Rockingham

Lane, McCordsville, Indiana. (Filing No. 71-1 at 1-2). A photograph of the premises displayed a

two-story single family home with a garage door, a front yard, and a driveway in front. Id at 2.

The items to be searched for and seized in the narcotics investigation included: currency; financial

instruments or evidence of financial transactions; driver’s licenses or passports; “any and all

evidence of false and/or fictitious identification documents, to include ... any state … drivers

licenses … identification cards, [or] credit cards”; records or documents evidencing travel within

or outside of Indiana, to include airline records, bus and train tickets, hotel records, and car rental

records; indicia of occupancy, residency, or ownership and control “of the premises and other, off-

site locations, including … keys”; firearms; and controlled substances. (Filing No. 71-1 at 3-5).

       On July 22, 2015, FBI agents and other law enforcement officers executed the federal

search warrant at the home of Michael and Nikki Jones, located at 5936 North Rockingham Lane,

McCordsville, Indiana. A narcotics canine that had been deployed to the address alerted on a 2014

Ford Flex parked in the driveway of the Rockingham address. The vehicle was registered to Ms.

Jones. During the search, agents located $7,058.00 in United States Currency in the console of the

vehicle, as well as a loaded Taurus handgun, and several cell phones. Officers searched the Ford

Flex while it remained parked in the driveway. Ms. Jones informed officers that there was

$6,000.00 reimbursement from her mother’s funeral inside her car.

       Although no drugs were recovered from the vehicle or residence, agents believed the

currency and other property constituted proceeds of and/or property used to facilitate violations of

the Controlled Substances Act. Based on this belief, the currency and other property was seized
and taken into custody by the FBI. On May 14, 2019, Ms. Jones filed the instant Motion to

Suppress the $7,058.000 as evidence, arguing the search warrant did not allow a search of her

vehicle and seizure of the currency was therefore unlawful.

                                   I.   LEGAL STANDARD

       The Fourth Amendment provides,

       The right of the people to be secure in their persons, houses, papers, and effects,
       against unreasonable searches and seizures, shall not be violated, and no warrants
       shall issue, but upon probable cause, supported by oath or affirmation, and
       particularly describing the place to be searched, and the persons or things to be
       seized.

U.S. Const. amend. IV. “If the search or seizure was effected pursuant to a warrant, the defendant

bears the burden of proving its illegality.” United States v. Longmire, 761 F.2d 411, 417 (7th Cir.

1985). In reviewing the issuance of a search warrant:

       a magistrate’s determination of probable cause…should be overruled only when
       the supporting affidavit, read as a whole in a realistic and common sense manner,
       does not allege specific facts and circumstances from which the magistrate could
       reasonably conclude that the items sought to be seized are associated with the crime
       and located in the place indicated.

United States v. Norris, 640 F.3d 295, 300 (7th Cir. 2011) (quoting United States v. Spry, 190 F.3d

829, 835 (7th Cir. 1999)). Instead of focusing on technical aspects of probable cause, the reviewing

court should consider all facts presented to the magistrate. United States v. Lloyd, 71 F.3d 1256,

1262 (7th Cir. 1995).

       The Government does not dispute that Ms. Jones as a claimant, has standing to challenge

the lawfulness of a search or seizure of property which the Government is attempting to forfeit.

Rule G(8)(a) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions provides that “[i]f the defendant property was seized, a party with standing to contest the
lawfulness of the seizure may move to suppress use of the property as evidence.” United States v.

$304,980.00 in U.S. Currency, 732 F.3d 812 (7th Cir. 2013).

                                        II.   DISCUSSION

       As an initial matter, the Court notes that Ms. Jones does not challenge the accuracy of the

information articulated by law enforcement in the search warrant. She assumes, without conceding,

that officers had probable cause to search the vehicle as a result of the canine alert. (Filing No. 71

at 4). There are no disputed factual issues and neither party requested a hearing on the motion to

suppress. Accordingly, the Court is able to rule on the motion without a hearing. “District courts

are required to conduct evidentiary hearings only when a substantial claim is presented and there

are disputed issues of material fact that will affect the outcome of the motion.” United States v.

Curlin, 638 F.3d 562, 564 (7th Cir. 2011).

       Ms. Jones moves to suppress all evidence seized from her vehicle because the warrant did

not specifically permit a search of her vehicle, and she therefore asserts it was a warrantless search.

She argues that the scope of the warrant was limited only to the house, thus the search of the

vehicle in her private driveway was a warrantless search in violation of the Fourteenth

Amendment. She asserts that the inventory exception does not apply because the search was not

incident to her arrest; the automobile exception does not apply because the vehicle was parked in

a private driveway; and there were no exigent circumstances and no risk of the vehicle being driven

away before officers could obtain a separate warrant to search her car. Thus, the only issue to be

decided is whether a search warrant for residential premises authorizes a search of the vehicle in

the driveway.

       In response, the Government asserts that vehicles parked on the premises and connected to

a residence described in the search warrant are subject to search. In support of their position, the
Government relies on several Seventh Circuit and other authorities that have addressed this issue

and hold that a search warrant authorizing a search of particularly described premises may permit

the search of vehicles that are found on the premises and owned or controlled by a resident. See

United States v. Percival, 756 F.2d 600, 612 (7th Cir. 1985); United States v. Evans, 92 F.3d 540,

543 (7th Cir. 1996) (stating this rule “is not tied to ownership” of the premises); see United States

v. Asselin, 775 F.2d 445, 446-47 (1st Cir. 1985) (warrant for search of premises authorized search

of disabled vehicle parked adjacent to attached carport); United States v. Napoli, 530 F.2d 1198,

1200 (5th Cir. 1976) (warrant for search of premises authorized search of camper parked in the

driveway); United States v. Reivich, 793 F.2d 957, 963 (8th Cir. 1986) (“[A] vehicle found on a

premises (except, for example, the vehicle of a guest or other caller) is considered to be included

within the scope of a warrant authorizing a search of that premises.”); United States v. Gottschalk,

915 F.2d 1459, 1461 (10th Cir. 1990) (“[W]here the officers act reasonably in assuming that the

automobile [on the premises] is under the control of the premises owner, it is included in the

warrant”); see also State v. Lucas, 112 N.E.3d 728, 730 (Ind. Ct. App. 2018) (noting that the

Seventh Circuit’s analysis in Percival “has subsequently enjoyed support in our federal circuit and

district courts”).

        The Government persuasively argues that here, the search warrant was neither expressly

nor impliedly limited to Ms. Jones’ house, but included the “property and premises … located at

5936 North Rockingham Lane ….” (Filing No. 71-1.) A search warrant for residential premises

encompasses not only the residence or house itself, but also the surrounding buildings and land.

United States v. Griffin, 827 F.2d 1108, 1114-1115 (7th Cir. 1987), cited in United States v. Hibbs,

905 F.Supp.2d 862, 865 (C.D. Ill. 2012) (stating that “premises” is a broader term that
“residence”). The Court agrees that the because the search warrant authorized a search of both the

property and “premises” officers were allowed to search Ms. Jones’ vehicle after the canine alerted.

       Moreover, as argued by the Government, because there was probable cause for the search

warrant, the good faith exception applies and the public interest in having juries receive all

probative evidence would outweigh any procedural error that might have occurred. There is no

showing that the information relied upon by the magistrate judge to issue the warrant was false or

in reckless disregard of its truth, and the warrant is not so lacking in indicia of probable cause so

as to make reliance upon it unreasonable. See United States v. Leon, 468 U.S. 897, 923 (1984).

The search warrant referred to the “premises” of 5936 North Rockingham Lane, it was at least

reasonable for the officers to believe that it authorized a search of vehicles parked on the premises

and connected to Nikki or Michael Jones. See Hibbs, 905 F.Supp.2d at 874 (“Even if the warrant

did not authorize a search of the curtilage, the Court would still deny the Motion to Suppress under

the good-faith exception [to the exclusionary rule].”). Under the circumstances of this case, the

Court concludes that law enforcement officers relied upon the warrant in objective good faith, and

would not have reasonable grounds to believe that the warrant was improperly issued, therefore

the $7,058.00 should not be suppressed.

                                      III. CONCLUSION

       For the reasons set forth above, the Court DENIES Ms. Jones’ Motion to Suppress (Filing

No. 71).


       SO ORDERED.

Date: 3/18/2020
DISTRIBUTION:

Stephen G. Gray
ATTORNEY AT LAW
misstuffy@aol.com

John E. Childress
UNITED STATES ATTORNEY’S OFFICE
john.childress@usdoj.gov

Kelly Rota
UNITED STATES ATTORNEY’S OFFICE
kelly.rota@usdoj.gov
